DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 and 14 is/are rejected under 35 U.S.C. 102(a(1) is being anticipated by Esmaeili et al. (hereinafter Esmaeili) (US20180364769).

Regarding claim 1, Esmaeili discloses an accessory device suitable for use with an electronic device (200) , the accessory device comprising:
a first section (502) configured to support the electronic device and provide a first support angle (Figure 10) and a second support angle (Figure 10) different from the first support angle; and
a second section (504) rotationally coupled with the first section, the second section comprising 
a magnetic assembly (514) defined by a single row of magnets( 554) (Paragraph 0069 –extending over a magnet 554 (of either first array 532 or second array 534, shown in FIG. 8) , the magnetic assembly configured to magnetically couple with a magnet of the electronic device  (Paragraph 0074 – Also, as shown, attachment feature 514 can include a magnet 554 that can be part of first array 532 of magnets or second array 534 of magnets (shown in FIG. 8) magnetically coupled with a magnet 1102 that can be part of the first array 214 or the second array 216 of magnets, respectively (shown in FIG. 2) while the first section supports the electronic device at the first support angle and the second support angle.


    PNG
    media_image1.png
    411
    409
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    423
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    308
    455
    media_image3.png
    Greyscale


Regarding claim 2, Esmaeili discloses the accessory device of claim 1, wherein:
the second section comprises a channel (540), and
the magnetic assembly is covered by the channel defines a single row of magnets.

Regarding claim 3, Esmaeili discloses the accessory device of claim 1, wherein the magnetic assembly defines a pivot (Paragraph 0056 – Cover 502 can further include an attachment feature 514, similar to attachment feature 414 described above and designed to receive and secure a host electronic device, such host electronic device 110 or host electronic device 200, with accessory device 500) and (Paragraph 0047 – Attachment feature 414 enables accessory electronic device 400 to be operatively attached to a host electronic device, such as device 200. Flexible member 412 enables the attachment feature to rotate with respect to enclosure 410 around an axis that is parallel to a length of the attachment feature.), and when the magnetic assembly is magnetically coupled to the magnet of the electronic device, the pivot allows the electronic device to rotate, at the pivot, while the first section transitions from the first support angle to the second support angle, or vice versa.

Regarding claim 4, Esmaeili discloses the accessory device of claim , wherein the first section comprises: 
a first segment (510) comprising a magnetic element (Figures 11 and 12) configured to magnetically couple with a second magnet (516) of the electronic device;
a second segment (508) rotationally coupled to the first segment by a first hinge; and
a third segment (506) rotationally coupled to the second segment by a second hinge.  (Paragraph 0054 – Each of first segment 506, second segment 508, and third segment 510 can be moveable or rotatable with respect to the remaining segment.)


    PNG
    media_image4.png
    309
    232
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    333
    238
    media_image5.png
    Greyscale

Regarding claim 7, Esmaeili discloses the accessory device of claim 1, further comprising an input mechanism (526) for communicating with the electronic device, the input mechanism comprising a keyboard or a trackpad.

Regarding claim 8, Esmaeili discloses an accessory device (100) suitable for use with an electronic device (200), the accessory device comprising:
a first section (502) configured to support the electronic device and provide a first support angle (Figure 10) and a second support angle (Figure 10) different from the first support angle; and
a second section (504) rotationally coupled with the first section, the second section comprising 
a magnetic assembly (514) configured to magnetically couple with a magnet (1102) of the electronic device and define a pivot point , wherein the second section allows the electronic device to rotate, based on at the pivot point, from the first support angle to the second support angle. (Please refer to the aforementioned paragraphs 0047 and 0056 of the rejection of dependent claim 3).

Regarding claim 9, Esmaeili discloses the accessory device of claim 8, wherein the first section further comprises:
electrical contacts configured to electrically couple to device contacts of the electronic device; 
magnets configured to magnetically couple with device magnets of the electronic device;
and an opening for a camera assembly of the electronic device. (Paragraph 0065 – For example, attachment feature 514 can include a first array 532 of magnets and a second array 534 of magnets. In some embodiments, first array 532 and second array 534 include several magnets (such as neodymium magnets) aligned together prior to assembly. In the embodiment shown in FIG. 8, first array 532 and second array 534 are formed form a composition of non-magnetized material and magnetized prior to an assembly of attachment feature 514. First array 532 and second array 534 can be placed under a camera/sensor assembly (not shown) and aligned with a magnetizer (not shown) according to a desired alignment between electrical contacts 516a-c and an electronic device (not shown). This allows for a custom magnetization that improves a magnetic alignment of an electronic device.)

Regarding claim 10, Esmaeili discloses the accessory device of claim 8, a first segment (510) comprising a magnetic element (Figures 11 and 12) configured to magnetically couple with a second magnet (516) of the electronic device;
a second segment (508) rotationally coupled to the first segment by a first hinge; and
a third segment (506) rotationally coupled to the second segment by a second hinge.  (Paragraph 0054 – Each of first segment 506, second segment 508, and third segment 510 can be moveable or rotatable with respect to the remaining segment.)

Regarding claim 14, Esmaeili discloses the accessory device of claim 8, wherein the magnetic assembly defines a single row of magnets (Figure 8). (Please refer to the aforementioned figure [8] annotated in the rejection of independent claim 1).

Allowable Subject Matter
Claims 5, 6, 11, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the first segment is larger than the second segment, and the second segment is larger than the third segment, as claimed in combination with the remaining limitations of dependent claim 4 and independent claim 1. 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the first segment is larger than the second segment, and the second segment is larger than the third segment, as claimed in combination with the remaining limitations of dependent claim 10 and independent claim 8. 
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the first support angle comprises the third segment positioned on the second section, and the second support angle comprises the third segment positioned laterally with respect to the second section, as claimed in combination with the remaining limitations of dependent claim 10 and independent claim 8. 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship comprising a third hinge connected to the third segment and the second section, wherein the first section is rotationally coupled to the second section based on the third hinge, as claimed in combination with the remaining limitations of dependent claim 10 and independent claim 8.

 Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a third segment [is] rotationally coupled to the second segment by a second hinge, the third segment defining a third size different from the first size and the second size, as claimed in combination with the remaining limitations of independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



16 December 2022